DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2022 is being considered by the examiner.

Claim Objections
Claims 2-3, 8, 14 and 20 are objected to because of the following informalities:  
Claim 2, line 7, recites “another electrical characteristic” Examiner suggest  “an electrical characteristic”, since is the first time the claims refers to electrical characteristic of the e-pen sensor electrode.
Claim 8, lines 7-8, recites “compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal”. Examiner suggests “compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference, respectively, to produce the analog signal”, since it would clarify that the voltage is compared to the voltage reference or the current is compare to the current reference.
Claim 14, lines 7-9, recites “compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal”. Examiner suggests “compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference, respectively, to produce the analog signal”, since it would clarify that the voltage is compared to the voltage reference or the current is compare to the current reference.
Claim 20, lines 7-9, recites “compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal”. Examiner suggests “compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference, respectively, to produce the analog signal”, since it would clarify that the voltage is compared to the voltage reference or the current is compare to the current reference.
Claim 3 depends directly from an objected claim, therefore is also objected.

Appropriate correction is required.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 9-11 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. US 10852857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are fully addressed (located within) the claims of issued Patent US 10852857 B2.

Current Application 17/552,668
U.S. Patent No.US 10852857 B2
Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 



a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 






wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and

 






















the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 








process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.



Claim 2. 
The system of claim 1, wherein, when enabled, the first DSC of the e-pen configured to: drive the e-pen signal having the first frequency via the first single line coupling to the e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the e-pen signal; and 

process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.


Claim 4. The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, 

wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.





Claim 9. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency to an e-pen sensor electrode of the e-pen,












wherein based on interaction of the e- pen with the touch sensor device, the e-pen signal is coupled from the e-pen sensor electrode of the e-pen into a touch sensor electrode of the touch sensor device; and 






















the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 








process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.


Claim 10. 

The system of claim 9, wherein the e-pen further comprising: another DSC operably coupled to the e-pen sensor electrode of the e-pen, wherein, when enabled, the another DSC configured to drive the e-pen signal having the first frequency via another single line coupling to the e-pen sensor electrode of the e-pen.






Claim 11. 
The system of claim 9, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.









Claim 15. 

A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency, 












wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and






















 

the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen into the touch sensor electrode of the touch sensor device; and 








process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.



Claim 16. 

The system of claim 15, wherein the e-pen further comprising: 


another DSC operably coupled to an e-pen sensor electrode of the e-pen, wherein, when enabled, the another DSC configured to drive the e-pen signal having the first frequency via another single line coupling to the e-pen sensor electrode of the e-pen.



Claim 17. 

The system of claim 15, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, 

wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.



Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device, 


the e-pen comprising: 

a plurality of e-pen sensor electrodes including a first e-pen sensor electrode 
and a second e-pen sensor electrode; 

a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the first e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 

process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and 

the touch sensor device comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, wherein, 

when enabled, the third DSC configured to: 
drive a first touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and 

simultaneously sense, via the third single line, change of the first touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the first touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 

process the change of the first touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.



Claim 1…
wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 


simultaneously sense, via the first single line, change of the first e-pen signal,…

process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode


Claim 4.
The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the third DSC and to the a memory, 

wherein the processing module when enabled, is configured to execute the operational instructions to: process the third digital signal to determine location of at least one of the first e-pen sensor electrode or the second e-pen sensor electrode based on the interaction of the e-pen with the touch sensor device.



Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device, 

the e-pen comprising: a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the first e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 

process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and 

the touch sensor device comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, 

wherein, when enabled, the third DSC configured to: drive a first touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and 

simultaneously sense, via the third single line, change of the first touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the first touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 

process the change of the first touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.


Claim 1…

the e-pen comprising: a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 


Claim 4. 
The system of claim 1, wherein the touch sensor device further comprising:
 
a memory that stores operational instructions; and 

a processing module operably coupled to the third DSC and to the a memory, wherein the processing module when enabled, is configured to execute the operational instructions to: process the third digital signal to determine location of at least one of the first e-pen sensor electrode or the second e-pen sensor electrode based on the interaction of the e-pen with the touch sensor device.






Claim 1. 

A system including an electronic pen (e-pen) and a touch sensor device, 

the e-pen comprising: a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the first e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 

process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and 

the touch sensor device comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, wherein, 

when enabled, the third DSC configured to: drive a first touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and 

simultaneously sense, via the third single line, change of the first touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the first touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 

process the change of the first touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.



Claim 1…

the e-pen comprising: a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 


Claim 4. 

The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the third DSC and to the a memory, 

wherein the processing module when enabled, is configured to execute the operational instructions to: process the third digital signal to determine location of at least one of the first e-pen sensor electrode or the second e-pen sensor electrode based on the interaction of the e-pen with the touch sensor device.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10852857 B2 in view of Havilio et al. (US 20140253468 A1, hereinafter Havilio).
Current Application 17586222
U.S. Patent No. US 10852857 B2

Claim 5. The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.


Claim 3. The system of claim 1, 
wherein the e-pen is tethered to the touch sensor device.


	
Claim 1 of U.S. Patent No. US 10852857 B2 further discloses the e-pen includes a first DSC.
Claims in US 10852857 B2 do not explicitly teach and the e-pen is powered by the touch sensor device.
However Havilio teaches the e-pen is powered by the touch sensor device (see Fig. 1a, para. [0022]-[0023] and para. [0040]. The stylus may be tethered to the computing device via a wired connection, wherein the computing device is a touch sensitive computing device. The power supply module can be configured to provide power to the stylus, including the other modules, and can be implemented any suitable power source, such as a lithium ion battery and/or power scavenging circuitry. In some embodiments, the stylus may use a rechargeable battery that is recharged by the related touch sensitive device (e.g., by placing it into the device's stylus dock). In other embodiments where the stylus is tethered to the computing device, power may be provided from the power source of that device).
US 10852857 B2 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by US 10852857 B2 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus. Moreover, it would have aided in reducing cost associated with replacing batteries and/or charging batteries.


Claims 6, 12 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10852857 B2 in view of Havilio (US 20140253468 A1).

Regarding Claim 6, claim 1 of U.S. Patent No. US 10852857 B2 teaches the system of claim 1.
The claims in U.S. Patent No. US 10852857 B2 do not disclose wherein the e-pen is a wireless e-pen. 
However Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
US 10852857 B2 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by US 10852857 B2 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 12, claim 1 of U.S. Patent No. US 10852857 B2 teaches the system of claim 9.
The claims in U.S. Patent No. US 10852857 B2 do not disclose wherein the e-pen is a wireless e-pen. 
However Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
US 10852857 B2 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by US 10852857 B2 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 18, claim 1 of U.S. Patent No. US 10852857 B2 teaches the system of claim 15.
The claims in U.S. Patent No. US 10852857 B2 do not disclose wherein the e-pen is a wireless e-pen. 
However Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
US 10852857 B2 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by US 10852857 B2 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. US 10852857 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are fully addressed (located within) the claims of issued Patent US 10852857 B2.

Current Application 17552668
U.S. Patent No.	 US 10852857 B2
Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 


a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, 


wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 





wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and

 
























































the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 








process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.


Claim 2. 
The system of claim 1, wherein, when enabled, the first DSC of the e-pen configured to: drive the e-pen signal having the first frequency via the first single line coupling to the e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the e-pen signal; and 

process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.


Claim 3. 
The system of claim 2, wherein the e-pen further comprising: a memory that stores operational instructions; and 

a processing module operably coupled to the first DSC and to the memory, 


wherein, when enabled, the processing module configured to execute the operational instructions to process the another digital signal to detect the interaction of the e-pen with the touch sensor device.
Claim 9. 
A system including an electronic pen (e-pen) and a touch sensor device,


the e-pen comprising: 

a plurality of e-pen sensor electrodes including a first e-pen sensor electrode and a second e-pen sensor electrode; a plurality of drive-sense circuits (DSCs), including a first DSC and a second DSC, operably coupled to the plurality of e-pen sensor electrodes, 
wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the first e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the first e-pen signal is coupled into at least one touch sensor electrode of the touch sensor device; and 

process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode, wherein the first DSC includes: a power source circuit operably coupled to the first e-pen sensor electrode via the first single line, wherein, when enabled, the power source circuit is configured to provide the first e-pen signal that includes an analog signal via the first single line coupling to the first e-pen sensor electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the first electrical characteristic of the first e-pen sensor electrode; and generate the first digital signal that is representative of the first electrical characteristic of the first e-pen sensor electrode; and the second DSC, when enabled, configured to: drive a second e-pen signal having a second frequency that is different than the first frequency via a second single line coupling to the second e-pen sensor electrode and simultaneously sense, via the second single line, change of the second e-pen signal, wherein based on the interaction of the e-pen with the touch sensor device, the second e-pen signal is coupled into the at least one touch sensor electrode; and process the change of the second e-pen signal to generate a second digital signal that is representative of a second electrical characteristic of the second e-pen sensor electrode; and a memory that stores operational instructions; and a processing module operably coupled to the first DSC and the second DSC and to the memory, wherein the processing module when enabled, is configured to execute the operational instructions to: process at least one of the first digital signal or the second digital signal to detect the interaction of the e-pen with the touch sensor device.

Claim 10. 
The system of claim 9, wherein the touch sensor device further comprising: a third DSC operably coupled to a first touch sensor electrode of the at least one touch sensor electrode, 

wherein, when enabled, configured to: drive a touch sensor signal having a third frequency via a third single line coupling to the first touch sensor electrode and 


simultaneously sense, via the third single line, change of the touch sensor signal, wherein based on the interaction of the e-pen with the touch sensor device, sensing the change of the touch sensor signal includes sensing at least one of the first e-pen signal that is coupled from the first e-pen sensor electrode into the first touch sensor electrode or the second e-pen signal that is coupled from the second e-pen sensor electrode into the first touch sensor electrode; and 


process the change of the touch sensor signal to generate a third digital signal that is representative of a third electrical characteristic of the first touch sensor electrode.


Claim 9…
wherein: the first DSC, when enabled, configured to: drive a first e-pen signal having a first frequency via a first single line coupling to the first e-pen sensor electrode and


simultaneously sense, via the first single line, change of the first e-pen signal, …

process the change of the first e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the first e-pen sensor electrode


Claim 9…
a memory that stores operational instructions; and 


a processing module operably coupled to the first DSC and the second DSC and to the memory, 

wherein the processing module when enabled, is configured to execute the operational instructions to: process at least one of the first digital signal or the second digital signal to detect the interaction of the e-pen with the touch sensor device.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 9-10 of U.S. Patent No. US 11237653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are fully addressed (located within) the claims of issued Patent US 11237653 B2.

Current Application 17/552,668
U.S. Patent No. US 11237653 B2
Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 

a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 




wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and





 
the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.



Claim 2. 
The system of claim 1, wherein, when enabled, the first DSC of the e-pen configured to: drive the e-pen signal having the first frequency via the first single line coupling to the e-pen sensor electrode and 


simultaneously sense, via the first single line, change of the e-pen signal; and 





process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.


Claim 3. 
The system of claim 2, wherein the e-pen further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the first DSC and to the memory, 

wherein, when enabled, the processing module configured to execute the operational instructions to process the another digital signal to detect the interaction of the e-pen with the touch sensor device.


Claim 4. 
The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, 

wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.


Claim 5. 
The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.


Claim 6. 
The system of claim 1, wherein the e-pen is a wireless e-pen.


Claim 7. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, 

wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 


generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 8. 
The system of claim 7, wherein the second DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 9. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency to an e-pen sensor electrode of the e-pen,







wherein based on interaction of the e- pen with the touch sensor device, the e-pen signal is coupled from the e-pen sensor electrode of the e-pen into a touch sensor electrode of the touch sensor device; and 




the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.



Claim 10. 
The system of claim 9, wherein the e-pen further comprising: another DSC operably coupled to the e-pen sensor electrode of the e-pen, wherein, when enabled, the another DSC configured to drive the e-pen signal having the first frequency via another single line coupling to the e-pen sensor electrode of the e-pen.


Claim 11. 
The system of claim 9, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.



Claim 12. 
The system of claim 9, wherein the e-pen is a wireless e-pen.


Claim 13. 
The system of claim 9, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 


wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 


generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.





Claim 14. 
The system of claim 13, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.



Claim 15. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency, 









wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 




the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.


Claim 16. 
The system of claim 15, wherein the e-pen further comprising: another DSC operably coupled to an e-pen sensor electrode of the e-pen, 

wherein, when enabled, the another DSC configured to drive the e-pen signal having the first frequency via another single line coupling to the e-pen sensor electrode of the e-pen.




Claim 17. 
The system of claim 15, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.


Claim 18. 
The system of claim 15, wherein the e-pen is a wireless e-pen.



Claim 19. 
The system of claim 15, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 


wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.



Claim 20. 
The system of claim 19, wherein the DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; 

a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.



Claim 1… 
a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the e-pen signal, 
wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode;


Claim 3. 
The system of claim 1, wherein the e-pen further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the first DSC and to the memory, 

wherein, when enabled, the processing module configured to execute the operational instructions to process the change of the first digital signal to detect the interaction of the e-pen with the touch sensor device.


Claim 4. 
The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, 

wherein, when enabled, the processing module configured to execute the operational instructions to process the change of the second digital signal to detect the interaction of the e-pen with the touch sensor device.

Claim 5. 
The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.


Claim 6. 
The system of claim 1, wherein the e-pen is a wireless e-pen.


Claim 9. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, 

wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and 

generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.


Claim 10. 
The system of claim 9, wherein the second DSC further comprising:

 the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: an e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.



Claim 1…
the e-pen including: an e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode …


Claim 4. 
The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the change of the second digital signal to detect the interaction of the e-pen with the touch sensor device.


Claim 6. 
The system of claim 1, wherein the e-pen is a wireless e-pen.


Claim 9. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and 

generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.




Claim 10. 
The system of claim 9, wherein the second DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.



Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: an e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode and simultaneously sense, via the first single line, change of the e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the e-pen sensor electrode; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.


Claim 1…
the e-pen including: an e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, 


wherein, when enabled, the first DSC configured to: drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode ..



Claim 4. 
The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the change of the second digital signal to detect the interaction of the e-pen with the touch sensor device.

Claim 6. 
The system of claim 1, wherein the e-pen is a wireless e-pen.



Claim 9. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and 

generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.


Claim 10. 
The system of claim 9, wherein the second DSC further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal



Claims 1, 9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/443,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application 17/552,668
Co-pending App 17/443,491
Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 


the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.























a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, 


wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 



wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device 









Claim 9. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen; and 


the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.






















the e-pen operably coupled and configured to drive an e-pen signal having a first frequency to an e-pen sensor electrode of the e-pen,






wherein based on interaction of the e- pen with the touch sensor device, the e-pen signal is coupled from the e-pen sensor electrode of the e-pen into a touch sensor electrode of the touch sensor device; and






Claim 15. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen 



the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.
























the e-pen operably coupled and configured to drive an e-pen signal having a first frequency, 






wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device 


Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

an e-pen that includes 

an e-pen sensor electrode; 


the touch sensor device including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a first frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 


simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 

a memory that stores operational instructions; and a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and assign an e-pen signal having a second frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the second frequency to be used by the e-pen sensor electrode of the e-pen.

Claim 2: The system of claim 1, wherein   

the e-pen further comprising: 
another DSC operably coupled to the e-pen sensor electrode, 

wherein, when enabled, the another DSC configured to: drive the e-pen signal having the second frequency via another single line coupling to the e-pen sensor electrode and simultaneously sense, via the another single line, change of the e-pen signal, 

wherein based on the interaction of the e-pen with the touch sensor electrode of the touch sensor device, the e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and process the change of the e-pen signal to generate another digital signal that is representative of another an electrical characteristic of the e-pen sensor electrode.



Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

an e-pen that includes an e-pen sensor electrode; 

the touch sensor device including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a first frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 

a memory that stores operational instructions; and a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and assign an e-pen signal having a second frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the second frequency to be used by the e-pen sensor electrode of the e-pen.

Claim 2: The system of claim 1, wherein   

the e-pen further comprising: another DSC operably coupled to the e-pen sensor electrode, wherein, when enabled, the another DSC configured to: drive the e-pen signal having the second frequency via another single line coupling to the e-pen sensor electrode and simultaneously sense, via the another single line, change of the e-pen signal, 

wherein based on the interaction of the e-pen with the touch sensor electrode of the touch sensor device, the e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and process the change of the e-pen signal to generate another digital signal that is representative of another an electrical characteristic of the e-pen sensor electrode.


Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

an e-pen that includes an e-pen sensor electrode; 


the touch sensor device including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a first frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 

a memory that stores operational instructions; and a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device; and assign an e-pen signal having a second frequency to be used by the e-pen sensor electrode of the e-pen for subsequent interaction of the e-pen with the touch sensor device; and communicate to the e-pen assignment of the e-pen signal having the second frequency to be used by the e-pen sensor electrode of the e-pen.

Claim 2: The system of claim 1, wherein   

the e-pen further comprising: another DSC operably coupled to the e-pen sensor electrode, wherein, when enabled, the another DSC configured to: drive the e-pen signal having the second frequency via another single line coupling to the e-pen sensor electrode and simultaneously sense, via the another single line, change of the e-pen signal, 

wherein based on the interaction of the e-pen with the touch sensor electrode of the touch sensor device, the e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and process the change of the e-pen signal to generate another digital signal that is representative of another an electrical characteristic of the e-pen sensor electrode.




Claims 5, 6, 12 and 18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/443,491 in view of Havilio (US 20140253468 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 5, claims 1 and 2 of Application No. 17/443,491 teach the system of claim 1.
Claim 2 of Application No. 17/443,491 further discloses the e-pen comprises a drive-sense circuit (DSC) operably coupled to the e-pen sensor.
The claims of Application No. 17/443,491 do not disclosed wherein the e-pen is tethered to the touch sensor device and is powered by the touch sensor device.
However Havilio teaches wherein the e-pen is tethered to the touch sensor device and is powered by the touch sensor device (see Fig. 1a, para. [0022]-[0023] and para. [0040]. The stylus may be tethered to the computing device via a wired connection, wherein the computing device is a touch sensitive computing device. The power supply module can be configured to provide power to the stylus, including the other modules, and can be implemented any suitable power source, such as a lithium ion battery and/or power scavenging circuitry. In some embodiments, the stylus may use a rechargeable battery that is recharged by the related touch sensitive device (e.g., by placing it into the device's stylus dock). In other embodiments where the stylus is tethered to the computing device, power may be provided from the power source of that device).
Application No. 17/443,491 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/443,491 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus. Moreover, it would have aided in reducing cost associated with replacing batteries and/or charging batteries, reducing risk of losing the e-pen considered in addition to the problems of reserve power and power consumption.

Regarding Claim 6, Claims 1 and 2 of Application No. 17/443,491 teach the system of claim 1.
The claims of Application No. 17/443,491 do not disclose wherein the e-pen is a wireless e-pen.
However Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/443,491 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/443,491 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 12, Claims 1 and 2 of Application No. 17/443,491 teach the system of claim 9.
The claims of Application No. 17/443,491 do not disclose wherein the e-pen is a wireless e-pen.
However Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/443,491 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/443,491 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 18, Claims 1 and 2 of Application No. 17/443,491 teach the system of claim 15.
The claims of Application No. 17/443,491 do not disclose wherein the e-pen is a wireless e-pen.
However Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/443,491 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/443,491 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4 and 6-13 of copending Application No. 17/460,475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application 17/552,668
Application No. 17/460,475
Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 

a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 





wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and


 



the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.




Claim 2. 
The system of claim 1, wherein, when enabled, the first DSC of the e-pen configured to: 



drive the e-pen signal having the first frequency via the first single line coupling to the e-pen sensor electrode and 


simultaneously sense, via the first single line, change of the e-pen signal; and 





process the change of the e-pen signal to generate another digital signal that is representative of another electrical characteristic of the e-pen sensor electrode.












































Claim 4. 
The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.


Claim 5. 
The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.


Claim 6. 
The system of claim 1, wherein the e-pen is a wireless e-pen.


Claim 7. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, 

wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 


generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 8. 
The system of claim 7, wherein the second DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 9. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency to an e-pen sensor electrode of the e-pen,








wherein based on interaction of the e- pen with the touch sensor device, the e-pen signal is coupled from the e-pen sensor electrode of the e-pen into a touch sensor electrode of the touch sensor device; and 




the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.




Claim 10. 

The system of claim 9, wherein the e-pen further comprising: another DSC operably coupled to the e-pen sensor electrode of the e-pen, 

wherein, when enabled, the another DSC configured to drive the e-pen signal having the first frequency via another single line coupling to the e-pen sensor electrode of the e-pen.



Claim 11. 

The system of claim 9, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory,

wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.



Claim 12. 
The system of claim 9, wherein the e-pen is a wireless e-pen.


Claim 13. 
The system of claim 9, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the single line, 

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, 

wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.



Claim 14. 
The system of claim 13, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 


the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 15. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency, 









wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 






the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen into the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.



Claim 16. 
The system of claim 15, wherein the e-pen further comprising: another DSC operably coupled to an e-pen sensor electrode of the e-pen, 

wherein, when enabled, the another DSC configured to drive the e-pen signal having the first frequency via another single line coupling to the e-pen sensor electrode of the e-pen.


Claim 17. 
The system of claim 15, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.



Claim 18. 
The system of claim 15, wherein the e-pen is a wireless e-pen.


Claim 19. 
The system of claim 15, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the single line, 

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit,

 wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and

 generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 20. 
The system of claim 19, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an erasure e-pen sensor electrode; 

a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: 
drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.



Claim1…
a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: 

drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and 

simultaneously sense, via the first single line, change of the erasure e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 
process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode…



Claim 4. 
The system of claim 1, wherein the e-pen further comprising: a write e-pen sensor electrode; a third DSC operably coupled to the write e-pen sensor electrode, wherein, when enabled, the third DSC configured to: drive a write e-pen signal having a third frequency via a third single line coupling to the write e-pen sensor electrode and simultaneously sense, via the third single line, change of the write e-pen signal, wherein based on interaction of the e-pen with the touch sensor device, the write e-pen signal is coupled into the touch sensor electrode of the touch sensor device; and process the change of the write e-pen signal to generate a third digital signal that is representative of a third electrical characteristic of the write e-pen sensor electrode.

Claim 6. 
The system of claim 4, wherein, when enabled, the second DSC of the touch sensor device further configured to: drive the touch sensor signal having the second frequency via the second single line coupling to the touch sensor electrode of the touch sensor device and simultaneously sense, via the second single line, change of the touch sensor signal including sensing the write e-pen signal coupled from the write e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and process the change of the touch sensor signal to generate another digital signal that is representative of another electrical characteristic of the touch sensor electrode.

Claim 7. 
The system of claim 6, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to interpret the another digital signal to determine write operation of the e-pen.


Claim 8. 
The system of claim 1, wherein the e-pen is tethered to the touch sensor device, and the first DSC is powered by the touch sensor device.


Claim 9. 
The system of claim 1, wherein the e-pen is a wireless e-pen.


Claim 12. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the second single line, wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, 

wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and 

generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.


Claim 13. 
The system of claim 12, wherein the second DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage or the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 1.
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: an erasure e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.




Claim 1…
the e-pen including: an erasure e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, 

wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, 


Claim 2. 

The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, 

wherein, when enabled, the processing module configured to execute the operational instructions to interpret the second digital signal to determine erasure operation of the e-pen.



Claim 9. 
The system of claim 1, wherein the e-pen is a wireless e-pen.


Claim 10.
The system of claim 1, wherein the first DSC further comprising: 

a power source circuit operably coupled to the erasure e-pen sensor electrode of the e- pen via the first single line, 

wherein, when enabled, the power source circuit configured to provide the erasure e-pen signal that includes an analog signal via the first single line coupling to the erasure e-pen sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, 

wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the first electrical characteristic of the erasure e-pen sensor electrode; and 

generate the first digital signal that is representative of the first electrical characteristic of the erasure e-pen sensor electrode.


Claim 11. 
The system of claim 10, wherein the first DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the erasure e-pen sensor electrode via the first single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and or the current provided to the erasure e-pen sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 1.
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: an erasure e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode and simultaneously sense, via the first single line, change of the erasure e-pen signal, 

wherein based on interaction of the e-pen with the touch sensor device, the erasure e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and process the change of the erasure e-pen signal to generate a first digital signal that is representative of a first electrical characteristic of the erasure e-pen sensor electrode; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the erasure e-pen signal coupled from the erasure e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a second digital signal that is representative of a second electrical characteristic of the touch sensor electrode.



Claim 1…
the e-pen including: an erasure e-pen sensor electrode; a first drive-sense circuit (DSC) operably coupled to the erasure e-pen sensor electrode, 

wherein, when enabled, the first DSC configured to: drive an erasure e-pen signal having a first frequency via a first single line coupling to the erasure e-pen sensor electrode …


Claim 2.
The system of claim 1, wherein the touch sensor device further comprising: 

a memory that stores operational instructions; and

 a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to interpret the second digital signal to determine erasure operation of the e-pen.



Claim 9. 
The system of claim 1, wherein the e-pen is a wireless e-pen.


Claim 12. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the second single line, 

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, 

wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the second electrical characteristic of the touch sensor electrode; and 

generate the second digital signal that is representative of the second electrical characteristic of the touch sensor electrode.


Claim 13. 
The system of claim 12, wherein the second DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage or the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claims 1, 9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/586,222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application 17/552,668
Application No. 17/586,222
Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 

a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, 


wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 




simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.















Claim 9. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency to an e-pen sensor electrode of the e-pen,





wherein based on interaction of the e- pen with the touch sensor device, the e-pen signal is coupled from the e-pen sensor electrode of the e-pen into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 




simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.















Claim 15. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency, 






wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the DSC configured to: drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 




simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.


Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 

a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having first one or more characteristics via a first single line coupling to the e-pen sensor electrode, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having second one or more characteristics that are different than the first one or more characteristics via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.

Claim 3. The system of claim 1, wherein: the first one or more characteristics includes at least one of a first frequency, a first amplitude, a first DC offset, a first modulation, a first forward error correction (FEC)/error checking and correction (ECC), a first type; and the second one or more characteristics includes at least one of a second frequency, a second amplitude, a second DC offset, a second modulation, a second FEC/ECC, a second type.


Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: an e-pen sensor electrode; and a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having first one or more characteristics via a first single line coupling to the e-pen sensor electrode, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 



the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having second one or more characteristics that are different than the first one or more characteristics via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.

Claim 3. The system of claim 1, wherein: the first one or more characteristics includes at least one of a first frequency, a first amplitude, a first DC offset, a first modulation, a first forward error correction (FEC)/error checking and correction (ECC), a first type; and the second one or more characteristics includes at least one of a second frequency, a second amplitude, a second DC offset, a second modulation, a second FEC/ECC, a second type.


Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: an e-pen sensor electrode; and a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having first one or more characteristics via a first single line coupling to the e-pen sensor electrode, 

wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the second DSC configured to: drive a touch sensor signal having second one or more characteristics that are different than the first one or more characteristics via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.

Claim 3. The system of claim 1, wherein: the first one or more characteristics includes at least one of a first frequency, a first amplitude, a first DC offset, a first modulation, a first forward error correction (FEC)/error checking and correction (ECC), a first type; and the second one or more characteristics includes at least one of a second frequency, a second amplitude, a second DC offset, a second modulation, a second FEC/ECC, a second type.




Claims 5, 6, 12 and 18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application 17/586,222 in view of Havilio (US 20140253468 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 5, claims 1 and 3 of Application No. 17/586,222 teach the system of claim 1.
Claim 1 of Application No. 17/586,222 further discloses the e-pen comprises a first drive-sense circuit (DSC) operably coupled to the e-pen sensor.
The claims 1 and 3 of Application No. 17/586,222 do not disclosed wherein the e-pen is tethered to the touch sensor device and is powered by the touch sensor device.
However, Havilio teaches wherein the e-pen is tethered to the touch sensor device and is powered by the touch sensor device (see Fig. 1a, para. [0022]-[0023] and para. [0040]. The stylus may be tethered to the computing device via a wired connection, wherein the computing device is a touch sensitive computing device. The power supply module can be configured to provide power to the stylus, including the other modules, and can be implemented any suitable power source, such as a lithium ion battery and/or power scavenging circuitry. In some embodiments, the stylus may use a rechargeable battery that is recharged by the related touch sensitive device (e.g., by placing it into the device's stylus dock). In other embodiments where the stylus is tethered to the computing device, power may be provided from the power source of that device).
Application No. 17/586,222 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/586,222 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus. Moreover, it would have aided in reducing cost associated with replacing batteries and/or charging batteries, reducing risk of losing the e-pen considered in addition to the problems of reserve power and power consumption.

Regarding Claim 6, Claims 1 and 3 of Application No. 17/586,222 teach the system of claim 1.
The claims 1 and 3 of Application No. 17/586,222 do not disclose wherein the e-pen is a wireless e-pen.
However, Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/586,222 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/586,222 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 12, Claims 1 and 3 of Application No. 17/586,222 teach the system of claim 9.
The claims 1 and 3 of Application No. 17/586,222 do not disclose wherein the e-pen is a wireless e-pen.
However, Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/586,222 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/586,222 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 18, Claims 1 and 3 of Application No. 17/586,222 teach the system of claim 15.
The claims 1 and 3 of Application No. 17/586,222 do not disclose wherein the e-pen is a wireless e-pen.
However, Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/586,222 and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/586,222 with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Claims 1, 4, 7-9, 11, 13-15, 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-14 of copending Application No. 17/733,448 in view of Gray et al. (US 20170242502 A1, hereinafter Gray).
This is a provisional nonstatutory double patenting rejection.
Current Application 17/552,668
Copending Application 17/733,448
Claim 1. 

A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen including: 

an e-pen sensor electrode; and 

a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a second DSC operably coupled to the touch sensor electrode of the touch sensor device, 

wherein, when enabled, the second DSC configured to: 

drive a touch sensor signal having a second frequency via a second single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the second single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.


Claim 4. The system of claim 1, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 

a processing module operably coupled to the second DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.




















Claim 7. 
The system of claim 1, wherein the second DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the second single line, 

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the second single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 8. 
The system of claim 7, wherein the second DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the second single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 9. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency to an e-pen sensor electrode of the e-pen, wherein based on interaction of the e- pen with the touch sensor device, the e-pen signal is coupled from the e-pen sensor electrode of the e-pen into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device,

wherein, when enabled, the DSC configured to: 

drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.



Claim 11. 
The system of claim 9, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.




















Claim 13. 
The system of claim 9, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the single line, 

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 14. 
The system of claim 13, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.



Claim 15. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

the e-pen operably coupled and configured to drive an e-pen signal having a first frequency, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and 

the touch sensor device including a drive-sense circuit (DSC) operably coupled to the touch sensor electrode of the touch sensor device, wherein, 

when enabled, the DSC configured to: 


drive a touch sensor signal having a second frequency via a single line coupling to the touch sensor electrode of the touch sensor device and 

simultaneously sense, via the single line, change of the touch sensor signal including sensing the e-pen signal coupled from the e-pen into the touch sensor electrode of the touch sensor device; and 

process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode.



Claim 17. 
The system of claim 15, wherein the touch sensor device further comprising: a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to process the digital signal to detect the interaction of the e-pen with the touch sensor device.





















Claim 19. 
The system of claim 15, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode via the single line,

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 20. 
The system of claim 19, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.

Claim 1. 

A system including an electronic pen (e-pen) and a touch sensor device comprising: 

an e-pen that includes

 an e-pen sensor electrode; 













the touch sensor device including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device via a single line, 

wherein, when enabled, the DSC configured to: 

drive a touch sensor signal via the single line coupling to the touch sensor electrode of the touch sensor device and 


simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 




a memory that stores operational instructions; and 

a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device and 

to determine whether the e-pen is an independent e-pen or a dependent e-pen that is dependent on the touch sensor device; based on a determination that the e-pen is a dependent e-pen that is dependent on the touch sensor device, determine availability of one or more signals to be assigned to one or more e-pen sensor electrodes to facilitate communication between the e-pen and the touch sensor device; and assign at least one of the one or more signals that is determined to be available to one or more e-pen sensor electrodes to facilitate communication between the e-pen and the touch sensor device.


Claim 13. 
The system of claim 1, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the single line,

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 14. 
The system of claim 13, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.


Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

an e-pen that includes

 an e-pen sensor electrode; 







the touch sensor device including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device via a single line, 

wherein, when enabled, the DSC configured to: 

drive a touch sensor signal via the single line coupling to the touch sensor electrode of the touch sensor device and 


simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 


process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 




a memory that stores operational instructions; and 



a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device and 

to determine whether the e-pen is an independent e-pen or a dependent e-pen that is dependent on the touch sensor device; based on a determination that the e-pen is a dependent e-pen that is dependent on the touch sensor device, determine availability of one or more signals to be assigned to one or more e-pen sensor electrodes to facilitate communication between the e-pen and the touch sensor device; and assign at least one of the one or more signals that is determined to be available to one or more e-pen sensor electrodes to facilitate communication between the e-pen and the touch sensor device.



Claim 13. 
The system of claim 1, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the single line,

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 14. 
The system of claim 13, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.



Claim 1. 
A system including an electronic pen (e-pen) and a touch sensor device comprising: 

an e-pen that includes

an e-pen sensor electrode; 





the touch sensor device including a drive-sense circuit (DSC) operably coupled to a touch sensor electrode of the touch sensor device via a single line, 

wherein, when enabled, the DSC configured to: 

drive a touch sensor signal via the single line coupling to the touch sensor electrode of the touch sensor device and 


simultaneously sense, via the single line, change of the touch sensor signal based on interaction of the e-pen with the touch sensor electrode of the touch sensor device; and 



process the change of the touch sensor signal to generate a digital signal that is representative of an electrical characteristic of the touch sensor electrode; 




a memory that stores operational instructions; and 



a processing module operably coupled to the DSC and to the memory, wherein, when enabled, the processing module configured to execute the operational instructions to: process the digital signal to detect the interaction of the e-pen with the touch sensor electrode of the touch sensor device and 

to determine whether the e-pen is an independent e-pen or a dependent e-pen that is dependent on the touch sensor device; based on a determination that the e-pen is a dependent e-pen that is dependent on the touch sensor device, determine availability of one or more signals to be assigned to one or more e-pen sensor electrodes to facilitate communication between the e-pen and the touch sensor device; and assign at least one of the one or more signals that is determined to be available to one or more e-pen sensor electrodes to facilitate communication between the e-pen and the touch sensor device.



Claim 13. 
The system of claim 1, wherein the DSC further comprising: 

a power source circuit operably coupled to the touch sensor electrode of the touch sensor device via the single line,

wherein, when enabled, the power source circuit configured to provide the touch sensor signal that includes an analog signal via the single line coupling to the touch sensor electrode, and 

wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 

a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 

detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor electrode; and 

generate the digital signal that is representative of the electrical characteristic of the touch sensor electrode.


Claim 14. 
The system of claim 13, wherein the DSC further comprising: 

the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor electrode via the single line; and 

the power source change detection circuit including: 

a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and 

a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor electrode to the at least one of the voltage reference or the current reference to produce the analog signal.



The claims in Copending Application 17/733,448 do not explicitly teach a first drive-sense circuit (DSC) operably coupled to the e-pen sensor electrode, wherein, when enabled, the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device; and the DSC configured to simultaneously sense, the e-pen signal.
However, Gray teaches a system including an electronic pen (e-pen) and a touch sensor device (see para. [0033] and para. [0055]. Pen and touchscreen system for simultaneously measuring touch and pen inputs on a touch sensor) comprising: an e-pen (see para. [0040]. electronic pen apparatus) including: an e-pen sensor electrode (see para. [0040]. Primary electrode); and a first drive-sense circuit (DSC) (see  Fig. 24, para. [0040], para. [0187] and para. [0190]. A first drive/receive circuit) operably coupled to the e-pen sensor electrode (see para. [0040]. A first drive/receive circuit is electrically connected to the primary electrode and configured to drive a primary analog electrode signal onto the primary electrode), the first DSC configured to drive an e-pen signal having a first frequency via a first single line coupling to the e-pen sensor electrode, (see Fig. 3, para. [0041]-[0045], para. [0052]-[0055], para. [0125] and para.[0146]-[0147]. The first drive/receive circuit is also operable to, simultaneously to driving the first analog electrode signal, sense an external signal coupled into the primary electrode from an external touchscreen or pad. Voltage following sigma-delta A/D converters as described herein to simultaneously drive and receive signals on the same electrode. Some methods may drive a pen signal at a pen frequency onto the pen primary electrode, and receive on that electrode a touch sensor signal coupled into the pen from contact with a touch sensor. Simultaneously to driving the primary electrode with its signal, the method senses the orientation of the electronic pen tip relative to the touch sensor by sensing one or more of the secondary analog electrode signals on the touch sensor. In some embodiments simultaneously to driving the primary electrode with its signal, the method, sensing barrel rotation of the pen tip relative to the touchscreen over time by sensing changes in magnitude of two or more of the secondary analog electrode signals on the touch sensor. The depicted sensor electrodes (Fig. 3) in the array are, the rows 302 and columns 304 of a touchscreen or touch sensor array. The symbols indicate that second frequency f2 self sensor signal is transmitted on each row 302 and column 304 electrode, and sensed on the same electrodes, the sensing is done simultaneously with transmitting, as described above with respect to the drive/receive circuitry. Simultaneously with sending and receiving the second frequency f2 self sensor signal, the third frequency f3 pen sensor signal is received or sensed on all rows and columns, transmitted of course from a pen used with the touchscreen or touch sensor), wherein based on interaction of the e-pen with the touch sensor device, the e-pen signal is coupled into a touch sensor electrode of the touch sensor device (see para. [0040]-[0045], para. [0053]-[0055]. In some embodiments, the first drive/receive circuit is also operable to, simultaneously to driving the first analog electrode signal, sense an external signal coupled into the primary electrode from an external touchscreen or pad. An external touch sensor may be included in some embodiments, with a touch sensor array and a plurality of row and column drive/receive circuits coupled to respective rows and columns of the touch sensor array, the row and column drive/receive circuits operable to simultaneously sense touch sensor analog sensor signals on the touch sensor array and the primary analog electrode signal coupled from the pen to the touch sensor) and the DSC configured to simultaneously sense, via the single line, the e-pen signal coupled from the e-pen sensor electrode into the touch sensor electrode of the touch sensor device (see para. [0043]-[0044] An external touch sensor may be included in some embodiments, with a touch sensor array and a plurality of row and column drive/receive circuits coupled to respective rows and columns of the touch sensor array, the row and column drive/receive circuits operable to simultaneously sense touch sensor analog sensor signals on the touch sensor array and the primary analog electrode signal coupled from the pen to the touch sensor. The row and column drive receive circuits may be further operable to simultaneously sense the secondary analog electrode signals coupled from the pen to the touch sensor).
Application No. 17/733,448 and Gray are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/733,448 with Gray’s teachings, since it would have enhanced the system by providing a much faster sampling that can acquire data simultaneously for different modes of, for example, self, mutual, and pen, and with simultaneous sampling of the different channels (Gray para. [0009]).

Claims 5, 6, 12 and 18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 copending Application No. 17/733,448, in view of Gray (US 20170242502 A1), further in view of Havilio (US 20140253468 A1).
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 5, claim 1 of Application No. 17/733,448 and Gray teach the system of claim 1.
Gray further discloses the e-pen comprises a first drive-sense circuit (DSC) operably coupled to the e-pen sensor (see Fig. 3, para. [0041]-[0045], para. [0052]-[0055], para. [0125] and para.[0146]-[0147]).
Application No. 17/733,448 and Gray are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/733,448 with Gray’s teachings, since it would have enhanced the system by providing a much faster sampling that can acquire data simultaneously for different modes of, for example, self, mutual, and pen, and with simultaneous sampling of the different channels (Gray para. [0009]).
The claims of Application No. 17/733,448 do not disclosed wherein the e-pen is tethered to the touch sensor device and is powered by the touch sensor device.
However, Havilio teaches wherein the e-pen is tethered to the touch sensor device and is powered by the touch sensor device (see Fig. 1a, para. [0022]-[0023] and para. [0040]. The stylus may be tethered to the computing device via a wired connection, wherein the computing device is a touch sensitive computing device. The power supply module can be configured to provide power to the stylus, including the other modules, and can be implemented any suitable power source, such as a lithium ion battery and/or power scavenging circuitry. In some embodiments, the stylus may use a rechargeable battery that is recharged by the related touch sensitive device (e.g., by placing it into the device's stylus dock). In other embodiments where the stylus is tethered to the computing device, power may be provided from the power source of that device).
Application No. 17/733,448, Gray and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/733,448 and Gray with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus. Moreover, it would have aided in reducing cost associated with replacing batteries and/or charging batteries, reducing risk of losing the e-pen considered in addition to the problems of reserve power and power consumption.

Regarding Claim 6, Claim 1 of Application No. 17/733,448 and Gray teach the system of claim 1.
The claim 1 of Application No. 17/733,448 and Gray do not explicitly disclose wherein the e-pen is a wireless e-pen.
However, Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/733,448, Gray and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/733,448 and Gray with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 12, Claim 1 of Application No. 17/733,448 and Gray teach the system of claim 9.
The claim 1 of Application No. 17/733,448 and Gray do not explicitly disclose wherein the e-pen is a wireless e-pen.
However, Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/733,448, Gray and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/733,448 and Gray with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Regarding Claim 18, Claim 1 of Application No. 17/733,448 and Gray teach the system of claim 15.
The claim 1 of Application No. 17/733,448 and Gray do not disclose wherein the e-pen is a wireless e-pen.
However, Havilio teaches wherein the e-pen is a wireless e-pen (see para. [0021]-[0023]. The stylus includes a battery and a wireless receiver circuit. Any number or combination of interface schemes (via the touch sensitive surface and/or one or more wired/wireless communication links) can be used between the stylus and computing device).
Application No. 17/733,448, Gray and Havilio are related to stylus and touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Application No. 17/733,448 and Gray with Havilio’s teachings, since it would have been obvious to try from a finite number of powering option known in the art that would have yield the same predictable result of providing energy to the stylus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 1:00 PM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/30/2022B